Citation Nr: 1616344	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis.

2.  Entitlement to an initial compensable rating for a right ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from October 2004 to March 2005, December 2007 to August 2009, November 2009 to July 2011, and from February to May 2012, including in combat in Afghanistan in support of Operation Enduring Freedom.  He also had additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted, in pertinent part, the Veteran's claims of service connection for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability), assigning a 10 percent rating effective July 8, 2011, and for a right ankle avulsion fracture ("right ankle disability"), assigning a zero percent (non-compensable) rating effective July 8, 2011.  

In a decision in April 2015, the Board, in pertinent part, denied an initial rating in excess of 10 percent for right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis, and denied an initial compensable rating for a right ankle avulsion fracture.  

The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In an order in November 2015, the Court vacated and remanded those parts of the Board decision's that denied an initial rating in excess of 10 percent for right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis, and denied an initial compensable rating for a right ankle avulsion fracture, for action consistent with a Joint Motion for Partial Remand (Joint Motion).

In April 2015, the Board also remanded for further development the issues of entitlement to an initial rating greater than 20 percent prior to December 12, 2013, and after March 1, 2014, for spinal stenosis with spinal fusion; and entitlement to a temporary total disability rating effective March 1, 2014 for spinal stenosis with spinal fusion due to convalescence.  As these claims have not yet been recertified to the Board, the Board will not address them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that remand of the Veteran's claim was necessary in order to obtain a current medical examination to determine the severity of the Veteran's service connected right ankle disability.

The Joint Motion also determined that the Board's April 2015 decision did not adequately consider whether the Veteran was entitled to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for right knee instability.  The Board finds that another examination is warranted to properly evaluate whether such a rating is warranted.

Thus, the Board will remand the claim for compliance with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of the Veteran's service-connected right ankle and right knee disabilities.  The claims file, to include the electronic record, must be available for review by the examiner. 

a).  With respect to the right ankle disability, all indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right ankle disability must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's right ankle and provide diagnoses of any pathology found.  In examining the right ankle, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right ankle on motion and the degrees at which the guarding starts.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right ankle is used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

b).  With respect to the right knee, the examiner must perform full range of motion studies of the right knee and comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination or when the right knee is used repeatedly over a period of time, such as an eight-hour work day.  Any additional functional limitation should be expressed as limitation of motion of the right knee in degrees. 

The examiner must also note whether or the extent to which there is any instability, crepitus, or swelling of the right knee upon physical examination.  With respect to instability, the examiner is to comment on the significance of the Veteran's report that he sometimes used a knee brace, as well as the November 2011 private treatment record that refers to "some instability with the knee."

The examiner must note whether the Veteran has any evidence of dislocated semilunar cartilage of the right knee, and whether he experiences frequent episodes of locking, pain, or effusion into the joint.

The examiner must also provide findings as to the nature and extent of the impact of the Veteran's right knee disability on his social and occupational functioning and day-to-day activities. 

For both the right ankle and right knee, the examiner is to provide a complete rationale for his or her findings, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Then, readjudicate these claims that are on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




